Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201910539446.4, filed on 06/20/2019.

Response to Amendment
	This Non-Final rejection is field in response to Request for Continued Examination (RCE) filed 06/21/2022. 
	Claims 1, 3, 4, 15, 17, 18, and 22 are amended. 
	Claims 1-7 and 15-22 remain pending. 

Response to Arguments
	Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 05/19/2022 that prior art does not teach, “setting first storage space corresponding to the first application entry and second storage space corresponding to the second application entry, wherein the first storage space stores at least interactive data generated after the first account is launched, the second storage space stores at least interactive data generated after the second account is launched, and the first storage space and the second storage space are different”. 
	Response to Argument 1, Applicant’s arguments have been fully considered, however in light of the amendments, a newly found prior art (U.S. Patent Application Publication 20160359862 “Riva”) is applied to updated rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 15-19, & 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20160359862 “Riva”.
Claim 1:
Riva teaches a computer-implemented application processing method applied to a terminal, comprising:	 displaying a target application installed in the terminal after launching a desktop application (i.e. para. [0020], Fig. 1, “The operating system (OS) 104 may include an application framework 120 ”, wherein the BRI for a desktop application encompasses how a mobile device OS may display any applications 1-K);	 acquiring a first account and a second account added by a user for the target application (i.e. para. [0035], “FIG. 3, an application can be associated with multiple profiles…activated/deactivated on a per-application basis ”, wherein a first personal profile account and a second work profile account are activated for an App K by a user). 	 creating a first application entry corresponding to the first account and a second application entry corresponding the second account, wherein the first application entry and the second application entry are configured to access the target application (i.e. para. [0018], ” a profile management service may be used to create and manage per-application profiles for a computing device… “ wherein the user interface displays a first google mail account and a second yahoo mail account, previously added by a user);	 and setting first storage space corresponding to the first application entry and second storage space corresponding to the second application entry, wherein the first storage space stores at least interactive data generated after the first account is launched, the second storage space stores at least interactive data generated after the second account is launched, and the first storage space and the second storage space are different (i.e. para. [0037-0038], “FIG. 4, the profile management service 126 may maintain a separate storage partition for each application profile, ensuring that data of that profile is stored in that partition and is not accessible to other profiles of the same application”, wherein the BRI for interactive data encompasses how a profile’s storage partition may store profile-dependent component data, which is generated and/or used when a profile is active meaning that the first or second profile has been launched).  

Claim 2:
Riva teaches the computer-implemented method according to claim 1, wherein, before displaying the target application installed in the terminal after launching the  desktop application, the computer-implemented method further comprises:	 creating an application list in the desktop application (i.e. para. [0034], “ a profile owner 302 may use the profile management service 126 to create and manage one or more application profiles 304, . . . , 306);	 acquiring at least one application installed in the terminal;	 and adding the at least one application to the application list, wherein the at least one application comprises the target application (i.e. para. [0021], “One or more of the functionalities performed by the profile management service 126 (e.g., creating new profiles, editing profiles”, wherein a user may edit a profile 1 to further include another application X).  

Claim 3:
Riva teaches the computer-implemented method according to claim 2, wherein acquiring a first account and a second account added by the user for the target application comprises:	 monitoring an account addition operation performed by the user on the target application in the application list;	 and acquiring the first account and the second account input by the user according to the account addition operation (i.e. para. [0004], “At least a first application profile and a second application profile can be created based on the received first profile policy and the second profile policy, where an application of the plurality of applications is associated with both the first application profile and the second application profile”, wherein a user uses the profile management service to create and manage applications on user profiles).  

Claim 4:
Riva teaches the computer-implemented method according to claim 2, wherein after creating a first application entry corresponding to the first account and a second application entry corresponding the second account, the computer-implemented method further comprises:	 creating a shortcut login icon corresponding to each application entry, and an icon name corresponding to each shortcut login icon (i.e. para. [0032], Fig. 2, “each of the applications may be executed (and may run) under one or more application profiles (e.g., a first profile for personal-related use and a second profile for work-related use are illustrated in FIG. 2)”, wherein it is noted that a calendar application has a shortcut on the top half that may be selected to execute the application in a first personal profile and a shortcut on the bottom half that may be selected to execute the application in a second work profile);	 and adding each shortcut login icon and icon name to the application list (i.e. para. [0034], Fig. 3, “a profile owner 302 may use the profile management service 126 to create and manage one or more application profiles 304, . . . , 306.”, wherein a user is an owner who has created the personal and work profile for a calendar shortcut).
  
Claim 5:
Riva teaches the computer-implemented method according to claim 4,
While Riva wherein after adding each shortcut login icon and icon name to the application list (i.e. para. [0032], each of the applications may be executed (and may run) under one or more application profiles (e.g., a first profile for personal-related use and a second profile for work-related use), the computer-implemented method further comprises:	 receiving a login operation associated with a first shortcut login icon selected from a plurality of shortcut login icons performed by the user, wherein the first shortcut login icon is one of the plurality of shortcut login icons (i.e. para. [0066], “ FIG. 5 shows an example of a “work” and of a “personal” profile (502, 504). The “work” policy specifies that after five consecutive failed logins, data belonging to that profile must be wiped”, wherein it is noted that a user may be able to select a work profile for a calendar application);	 and launching the target application according to the login operation, and logging in an account corresponding to the first shortcut login icon in the target application (i.e. para. [0034], “applications 1, 2, . . . , K are allowed to run under application profile 304”, wherein a user may display work related data for a calendar application after successfully logging in).  

Claim 7:
Riva teaches the computer-implemented method according to claim 4, 
wherein creating the shortcut login icon corresponding to each application entry, and an icon name corresponding to each shortcut login icon (i.e. para. [0032], each of the applications may be executed (and may run) under one or more application profiles (e.g., a first profile for personal-related use and a second profile for work-related use)”, wherein it is noted in Fig. 2 that a personal calendar log in icon and name is a blank icon in the top half of the displayed calendar application and a work calendar log in icon and name is a patterned icon in the bottom half the displayed calendar application) comprises:	 receiving a third shortcut login icon and a target icon name set by the user for the application entry sequentially, for each application entry;	 and creating the third shortcut login icon corresponding to the application entry, and the target icon name corresponding to the third shortcut login icon (i.e. para. [0032], “Even though only two profiles are illustrated in FIG. 2, the present disclosure may not be limited in this regard and multiple profiles (e.g., more than two) may be available for use with each application”, wherein it is noted that a third profile may be created by a user to create third profile login shortcut which may displayed after a first personal and second work profile).  

Claim 15:
Claim 11 is the electronic device claim having similar limitations as claim 1 and is rejected for similar reasons.

Claim 16:
Claim 16 is the electronic device claim having similar limitations as claim 2 and is rejected for similar reasons.

Claim 17:
Claim 17 is the electronic device claim having similar limitations as claim 3 and is rejected for similar reasons.

Claim 18:
Claim 18 is the electronic device claim having similar limitations as claim 4 and is rejected for similar reasons.

Claim 19:
Claim 19 is the electronic device claim having similar limitations as claim 5 and is rejected for similar reasons.

Claim 21:
Claim 21 is the non-transitory computer-readable storage medium claim having similar limitations as claim 7 and is rejected for similar reasons.

Claim 22:
Claim 22 is the non-transitory computer-readable storage medium claim having similar limitations as claim 1 and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20160359862 “Riva”, as applied to claims 4 and 18 above, and further in view of U.S. Patent Application Publication NO. 20160139907 “Kumano”.
Claim 6:
Riva teaches the computer-implemented method according to claim 4, while Riva teaches wherein after adding each shortcut login icon and icon name to the application list (i.e. para. [0032], each of the applications may be executed (and may run) under one or more application profiles (e.g., a first profile for personal-related use and a second profile for work-related use), Riva may not explicitly teach wherein the computer-implemented method further comprises:	 deleting a second shortcut login icon in the application list when receiving a deletion operation performed by the user on the second shortcut login icon, wherein the second shortcut login icon is one of a plurality of shortcut login icons;	 and deleting a second application entry corresponding to the second shortcut login icon, and clearing pre-saved storage data corresponding to the second application entry, wherein the second application entry is one of a plurality of application entries.
However, Kumano teaches 
deleting a second shortcut (i.e. para. [0062], Fig. 4B, “performing a tap operation on deletion icon 106a, the application associated with start-up icon 106 can be deleted”, wherein it is noted that Application B is among a plurality of applications A-H);	 and deleting a second application entry corresponding to the second shortcut (i.e. para. [0085], When a tap operation has been performed on deletion icon 301a (YES in S110), deletion control unit 31 can delete a deletion target application), and clearing pre-saved storage data corresponding to the second application entry, wherein the second application entry is one of a plurality of application entries (i.e. para. [0085], deletion control unit 31 can delete a program, a configuration file and the like of the deletion candidate application from memory unit 12 to delete information on the deletion candidate application from application information table 12a.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add deleting a second shortcut login icon in the application list when receiving a deletion operation performed by the user on the second shortcut login icon, wherein the second shortcut login icon is one of a plurality of shortcut login icons; and deleting a second application entry corresponding to the second shortcut login icon, and clearing pre-saved storage data corresponding to the second application entry, wherein the second application entry is one of a plurality of application entries, to Riva’s login shortcuts, with deleting a second shortcut icon in the application list when receiving a deletion operation performed by the user on the second shortcut icon, wherein the second shortcut icon is one of a plurality of shortcut icons; and deleting a second application entry corresponding to the second shortcut login icon, and clearing pre-saved storage data corresponding to the second application entry, wherein the second application entry is one of a plurality of application entries taught by Kumano. One would have been motivated to combine Kumano with Riva, and would have had a reasonable expectation of success, as it is desirable to reduce the complicated work for deleting a plurality of applications or start-up icons.
  
Claim 20:
Claim 20 is the electronic device claim having similar limitations as claim 6 and is rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/DANIEL SAMWEL/Primary Examiner, Art Unit 2171